Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/4/21. Claims 1, 4-9, 11-16 are pending. Claims 14-15 remain withdrawn. As a result, claims 1, 4-9, 11-13 and 16 are being examined in this Office Action. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 4-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bassler et al. (US 6139693, pub date Oct. 31, 2000, applicant’s IDS filed on 8/26/20), in view of Galle et al. (US 4601859, pub date July 22, 1986), as evidenced by 2-Aminocyclohexanol MSDS (https://www.chemsrc.com/en/amp/cas/6850-38-0_524607.html) and 1,6-Hexanediamine MSDS (https://www.chemsrc.com/en/amp/cas/124-09-4_951447.html).
Applicant Claims
The instant claims are drawn to the following:

    PNG
    media_image1.png
    233
    608
    media_image1.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

With regard to the limitation for 1,6-hexamethylenediamine, the examiner asserts that Bassler et al. includes or abbreviates 1,6-hexamethylenediamine as “hexamethylenediamine”. For example in the background section of Bassler et al., they refer to Galle et al. (US 4601859) in reference to forming hexamethylenediamine as an intermediate. Galle et al.’s hexanediamine compound is 1,6- hexamethylenediamine (column 2, lines 65-66; column 8, line 63). Thus the examiner asserts, Bassler et al.’s “hexamethylenediamine” is or includes 1,6-hexamethylenediamine.
The distillation column have a low pressure drop, preferably not more than 1 mbar, per theoretical stage (column 5, lines 15-18). The highly pure hexamethylenediamine is recovered as an overhead product and the bottom product comprises other compounds which have a higher boiling point (column 5, lines 30-35; column 6, lines 25-27).
Bassler et al. teaches: “Preference is given to distillation apparatus having a pressure drop from the bottom to the top of from 0 to 200 mbar, preferably from 0 to 50 mbar, the pressure in the bottom being advantageously within the range from 3 to 300 mbar, especially 
Bassler et al. teaches the bottom product contains compounds “which have a higher boiling point than hexamethylenediamine” (column 5, line 32-35).
Bassler et al. teaches the amounts of impurity and byproduct components in the mixture from 5 ppm to up (column 2, lines 30-70).
With regard to separating the 1,2-aminocyclohexanol (2-aminocyclohexanol) impurity, the examiner asserts the 2-aminocyclohexanol impurity is inherently removed in the purification process, especially since Bassler et al. teaches an extensive distillation purification with removal of impurities down to a residual level of a few ppm and the bottom product contains compounds that have a higher boiling point than hexamethylenediamine. Since 2-aminocyclohexanol has a higher upper boiling point of 234.1 degree C (201.1 ± 33.0 degree C), see 2-Aminocyclohexanol MSDS (https://www.chemsrc.com/en/amp/cas/6850-38-0_524607.html), as compared to the upper boiling point of the hexamethylenediamine product, 205 degree C (204-205 degrees C), see 1,6-Hexanediamine MSDS (https://www.chemsrc.com/en/amp/cas/124-09-4_951447.html), Bassler et al.’s distillation process would inherently separate the 2-aminocyclohexanol impurity from the 1,6-hexamethylenediamine product, with the higher boiling point impurity, 2-aminocyclohexanol inherently recovered as a bottom product, in the bottom of the distillation apparatus, absent evidence to the contrary.
Furthermore, Bassler et al. identifies the problem which are the “rise of byproducts which are difficult to separate from hexamethylenediamine” (column 1, line 56-57) and the 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bassler et al. is deficient in the sense that it does not explicitly teach the amount of 1,2-alkanolamine in the mixture and the theoretical plates of the distillation column.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the amount of 1,2-alkanolamine in the mixture and the theoretical plates of the distillation column, especially since Bassler et al. teaches mixtures with varying amounts of impurities and byproducts and the theoretical stages(plates) for a low pressure drop of the distillation column.
Furthermore with regard to applicant’s limitations regarding the amount of alkanolamine in the mixture and the theoretical plates of the distillation column, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because the art teaches mixtures with varying amounts of impurities and byproducts and the theoretical stages/plates for a low pressure drop of the distillation column, the examiner asserts that the amount of .
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658